Citation Nr: 1810320	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  07-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975 and from August 1990 to September 1991, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded the case for additional development in September 2011, January 2014, December 2015, February 2017, and July 2017.  It now returns to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claim.  As discussed below, substantial compliance with the terms of the Board's February 2017 and July 2017 remands has not been accomplished, necessitating remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In this case, a left knee disability is noted at the Veteran's service entrance examination.  Where a medical condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  The applicable statute 38 U.S.C. § 1153 controls, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In July 2017, the Board remanded for the prior VA examiner to address questions of aggravation.  The Board provided the following instructions:  

Forward the claims file to the examiner who rendered the March 2017 medical opinion for an addendum to that opinion.  [I]f the March 2017 examiner is not available, forward the file to a suitable examiner for the requested addendum opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.

The examiner is requested to review the claims file and answer the following questions:

(1) Whether it is at least as likely as not that the Veteran's preexisting left knee disability, as noted in the December 1973 entrance examination, was aggravated beyond its natural progression by any period of active service.  Specifically, the examiner should include a discussion of the January 1974 notation in the Veteran's service treatment records of his left knee locking and feeling sore.

(2) Whether it is at least as likely as not that the Veteran's left knee disability underwent a permanent increase in severity beyond its natural progression by any period of active duty for training (ACDUTRA).  The opinion should specifically include a discussion of the fall during ACDUTRA in March 2003 (here the Board reminds the examiner that the question is not whether the Veteran was diagnosed with a specific knee injury following the fall, but whether the fall itself, as described by the Veteran, aggravated his already existing knee disability).  The examiner is also advised of an April 1999 treatment record concerning the injury to the left knee in a motor vehicle accident.    

Unfortunately, while addenda were obtained in September 2017 and October 2017, and while the examiner addressed the fall in ACDUTRA in March 2003, the examiner failed to address the instance of complained-of knee locking and feeling sore in January 1974.  Hence, an additional addendum or new examination is warranted to address this question.  

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the claim.  

2.  Again forward the claims file to the examiner who rendered the March 2017 medical opinion, for an addendum to that opinion.  If the March 2017 examiner is not available, forward the file to a suitable examiner for the requested addendum; a new examination should be obtained only if the examiner finds this to be necessary to provide the addendum opinion.  The examiner should address the following:

The examiner is to be advised that this additional addendum request is required because the prior addendum failed to provide the requested discussion of the January 1974 notation in the Veteran's service treatment records of his left knee locking and feeling sore, as potentially relevant to the question of aggravation of a left knee disability in service.  

The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability, which existed prior to service permanently increased in severity beyond its otherwise natural progress during active service.  Again, an explanation based on the facts in the case and medical knowledge must be provided to support this opinion, and this medical explanation must include a discussion of the January 1974 notation in the Veteran's service treatment records of his left knee locking and feeling sore.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Thereafter, readjudicate the claim in light of all the evidence of record.  If any portion of the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford an adequate time to respond before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




